THE THIRTEENTH COURT OF APPEALS

                                        13-18-00240-CV


                                In the Interest of S. H., a Child


                                     On Appeal from the
                          343rd District Court of Bee County, Texas
                              Trial Cause No. B-17-1169-CV-C


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case. The Court orders the

judgment VACATED and the case is DISMISSED. No costs are assessed as appellant

filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

September 27, 2018